Exhibit 10.3
Robert Aquilina
AMENDMENT TO SHARE OPTION AGREEMENT
DATED: August 2, 2011
PARTIES:

(1)   MEDQUIST HOLDINGS INC. (f/k/a CBAYSYSTEMS HOLDINGS LIMITED), a Delaware
corporation, whose registered office is 9009 Carothers Parkway, Franklin, TN
37067 (the “Company”); and

(2)   ROBERT AQUILINA (the “Optionholder”).

RECITALS:

(A)   By a share option agreement, dated as of April 17, 2009 (the “Option
Agreement”), the Company granted the Optionholder an option over ordinary shares
in the capital of the Company on the terms and conditions set out therein,
including a ten year term.

(B)   Pursuant to the terms of the Optionholder’s employment agreement, dated
August 8, 2009, as amended as of February __, 2011 (the “Employment Agreement”),
all options will accelerate and vest in full in connection with a termination of
employment without “Cause” (as such term is defined in the Employment
Agreement).

(C)   Optionholder’s employment with the Company terminated without “Cause” on
June 30, 2011 and the Optionholder is a Leaver pursuant to the provisions of
clause 3.4(b) of the Option Agreement.

(D)   The Company and the Optionholder have agreed that the period of 90 days
for exercise of the Option under clause 3.4(b) of the Option Agreement following
the Optionholder becoming a Leaver shall be extended, conditioned on the terms
set out below.

OPERATIVE PROVISIONS:

1.   Interpretation

1.1   Words and expressions defined in the Option Agreement shall bear the same
meanings in this agreement except where the context otherwise requires.

1.2   The provisions of clauses 1.2 and 1.3 of the Option Agreement shall apply
to this agreement as if set out in full.

2.   Amendment of the Option Agreement

2.1   Clause 3.4(b) of the Option Agreement shall be replaced by the following:

    “for any reason other than one specified in sub-clause (a) or (c) of this
clause 3.4, the Option shall continue to be exercisable over all of the Shares
subject to the Option; provided that, such exercise must take place on or before
December 31, 2012, failing which the Option shall lapse; or”

2.2   Save as varied by this agreement the Option Agreement shall continue in
full force and effect and the Option Agreement together with this agreement
shall be read and construed as one agreement.

3.   Proper Law

    This agreement shall be governed by and construed in accordance with English
law.

 



--------------------------------------------------------------------------------



 



4.   Rights of Third Parties

4.1   The parties agree and acknowledge that:

  4.1.1   nothing in this agreement is intended to benefit any person who is not
a party to it (a “Non-Party”) and accordingly no Non-Party has any right under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
agreement; and     4.1.2   no consent of any Non-Party shall be required for any
revision of or amendment to this.

4.2   The provisions of clause 4.1 do not affect any right or remedy of a third
party which exists or is available otherwise than by the Contracts (Rights of
Third Parties) Act 1999.

5.   Counterparts

    This agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all counterparts together
shall constitute one and the same instruments.

IN WITNESS whereof the parties have signed this agreement the day and year first
above written.

             
EXECUTED as a DEED by
    )      
MEDQUIST HOLDINGS INC.
    )     /s/ Roger L. Davenport
 
           
acting by:
    )     Director
Roger L. Davenport, Director
    )      
and Mark R. Sullivan, Secretary
    )     /s/ Mark R. Sullivan
 
           
 
          Secretary
 
           
EXECUTED as a DEED by
    )      
ROBERT AQUILINA
    )      
on being by signed by:
    )     /s/ Robert Aquilina
in the presence of:
    )      

         
Signature of witness: 
/s/ Russell G. Adkins    
 
 
   
 
Name:  Russell G. Adkins    
 
       
 
Address: MedQuist Inc.    
 
  9009 Carothers Parkway, Suite C-2    
 
  Franklin, TN 37067    
 
       
 
Occupation:  Vice President, Legal    

2